Order filed 13, 2022.




                                     In The

                      Fourteenth Court of Appeals

                              NO. 14-19-00994-CV

                      O'ROURKE DIST. CO., INC., Appellant

                                       V.
               TEXAS PREMIER RESOURCES, LLC, Appellee

             On Appeal from the County Civil Court at Law No. 3
                           Harris County, Texas
                      Trial Court Cause No. 1114269

                                  ORDER
      The clerk’s record was filed on January 17, 2020. Our review has
determined that relevant items have been omitted from the clerk’s record. See Tex.
R. App. P. 34.5(c). The record does not contain (1) the “2nd Amended Final
Judgment” signed on January 22, 2020 and filed on January 23, 2020; or (2)
“Plaintiff’s Amended Notice of Appeal” filed on March 25, 2020. See Tex. R.
App. P. 34.5(a)(1).
       The Harris County Clerk is directed to file a supplemental clerk’s record on
or before January 24, 2022, containing (1) the “2nd Amended Final Judgment”
signed on January 22, 2020, and filed on January 23, 2020; and (2) “Plaintiff’s
Amended Notice of Appeal” filed on March 25, 2020.

       If an omitted item is not part of the case file, the county clerk is directed to
file a supplemental clerk’s record containing a certified statement that the omitted
item is not a part of the case file.


                                   PER CURIAM


Panel consists of Justices Jewell, Poissant, and Wilson.




                                           2